DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Two (2) sheets of formal drawings were filed on 5/19/2022 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims -1-24 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent Application to Simmonds 2011/0242661US.
In regards to Claims 1, 14 and 18 Kowalczyk teaches a head mount display having a waveguide with three color channels wherein the middle channel guides light through total internal reflections via the outer surfaces.
Simmonds does not teach the limitation of “comprising a middle layer between two outer layers, the middle layer having a greater refractive index than the outer layers and a thickness in a range of 20% to 50% of a total thickness of the three-layer stack, the waveguide body comprising an input area and an output area and configured to guide a first portion of a first color channel of the image light received at the input area toward the output area by total internal reflection (TIR) at the outer surfaces, the three-layer stack being configured to guide a second portion of the first color channel substantially within the middle layer by reflections at boundaries between the middle and outer layers” along with other limitation as recited in claims 1, 14 and 18.
Claims 2-6 and 8-13 depends on claim 1. Claims 15-17 depends on claim 14. Claims 19-20 depends on claim 18. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874